Citation Nr: 1026652	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  08-34 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of right 
second metatarsal stress fracture, claimed as right foot 
condition.

2.  Entitlement to an effective date earlier than April 1, 2004, 
for service connection of recurrent sinusitis, status post 
polyposis, with allergic rhinitis.

3.  Entitlement to an evaluation in excess of 50 percent for 
recurrent sinusitis, status post polyposis, with allergic 
rhinitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and spouse

ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had service from October 1968 to October 1971.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions mailed in July 2004, September 2005, 
and January 2007 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, which, in relevant part, 
denied service connection for a right foot condition, granted 
service connection for recurrent sinusitis, status post 
polyposis, allergic rhinitis, with a noncompensable evaluation, 
and denied an earlier effective date for the service connection 
of recurrent sinusitis, status post polyposis, allergic rhinitis.  
The Veteran perfected his appeal for these three issues.

In March 2010 the Veteran testified before the undersigned at a 
travel board hearing at the RO.  The transcript has been 
incorporated into the record.  The Veteran submitted additional 
evidence at the hearing with a waiver of RO review.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of an increased evaluation for recurrent sinusitis, 
status post polyposis, allergic rhinitis is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's residuals of right 2nd metatarsal stress 
fracture, claimed as right foot condition, are reasonably related 
to his active service.

2.  In August 1992 the Veteran submitted an Application for 
Compensation and Pension Benefits which appeared to seek both 
disability compensation benefits and a nonservice-connected 
pension; the pension claim was denied in October 1992 and the 
Veteran did not appeal.  

3.  A VA Form 21-526, received on April 1, 2004, was accepted as 
a claim for disability compensation for a sinusitis disability.    

4.  By rating decision dated in September 2005, the April 1, 
2004, date of receipt of the formal claim was accepted as the 
effective date of the grant of service connection benefits for a 
recurrent sinusitis disability.  


CONCLUSIONS OF LAW

1.  Residuals of right 2nd metatarsal stress fracture were 
incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).

2.  Entitlement to an effective date earlier than April 1, 2004, 
for the grant of service connection for recurrent sinusitis, 
status post polyposis, with allergic rhinitis, is not warranted.  
38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. §§ 3.400, 
20.200, 20.201, 20.202, 20.302, 20.1100, 20.1103 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Duty to Assist

The VCAA enhanced VA's duty to notify and to assist claimants in 
substantiating their claims for VA benefits.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  
In light of the favorable decision for the Veteran in this case 
regarding his claim seeking service connection for the residuals 
of right 2nd metatarsal stress fracture, claimed as right foot 
condition, any error in the timing or content of VCAA notice or 
assistance is considered moot.

The Veteran's earlier effective date claim arises from a 
disagreement with the assignment of April 1, 2004, as the 
effective date of his award of service connection for recurrent 
sinusitis, status post polyposis, allergic rhinitis.  Courts have 
held that once service connection is granted, the claim is 
substantiated, additional notice is not required, and any defect 
in the notice is not prejudicial.  Harper v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 20007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  This is analogous to the situation here.  Accordingly, 
the Board finds that no further notice is needed by the VCAA with 
regard to the earlier effective date claim.


Legal Criteria - Service Connection


Service connection will be granted for disability resulting from 
a disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic."  When the 
disease entity is established, there is no requirement of 
evidentiary showing of continuity.  Continuity of symptomatology 
is required only where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran has served for 90 days or more during a period of 
war, or during peacetime service after January 1, 1947, and 
arthritis becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in-service disease or 
injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  See also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The benefit of the doubt rule is 
inapplicable when the evidence preponderates against the claim.  
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Discussion

The Board finds that the evidence reasonably preponderates in 
favor of the Veteran's claim for service connection for right 2nd 
metatarsal stress fracture, claimed as right foot condition.  The 
Veteran is competent to describe that he had an injury to his 
right foot in service and has continued to have problems in the 
years following service.  Jandreau v. Nicholson, 492, F.3d 1372, 
1377 (Fed. Cir. 2007); Buchanon v. Nicholson, 451, F.3d 1331, 
1336 (Fed. Cir. 2006) (addressing question that lay evidence is 
potentially competent to support the presence of disability even 
where it is not corroborated by contemporaneous medical 
evidence).

A review of the service treatment records shows that the Veteran 
was diagnosed with a stress fracture of the right 2nd metatarsal 
in March 1969, with subsequent entries noting the edema had 
decreased.  The 1971 separation examination found his feet 
clinically normal.   

The post service medical evidence includes a private April 2007 
report of pain in the right second toe pain.  The private 
physician noted early arthritis which the physician attributed to 
the Veteran's described in-service injury.  

Additional pertinent medical evidence includes the report of a VA 
joints examination accorded the Veteran in August 2007.  The 
Veteran stated he had had no other injuries to this toe since 
service and that the right 2nd toe had bothered him over the 
years, but the pain was mild so he never sought treatment; 
however within the previous few years, the right toe had gotten 
worse and he experienced flare-ups of pain and some mild 
swelling.  The Veteran was given a pertinent assessment of 
history of stress fracture to the right 2nd metatarsal, though 
arthritis was not found on the x-ray study taken that day.  The 
examiner commented that "it is most likely that the current 
residuals of right second toe pain are related to the fracture he 
incurred during military service."  

The examiner had reviewed the claims file, noted the Veteran's 
subjective report and conducted an objective examination.  He 
then expressed an opinion that it is most likely that the 
Veteran's current right toe pain was a residual of the in-service 
fracture.  There is no medical evidence of record to the 
contrary.  As a result, the Board concludes there reasonably is a 
causal connection between the Veteran's current residuals of 
right second toe fracture and his active service.  The claim is 
therefore allowed with regard to this matter.  See 38 U.S.C.A. § 
5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Legal Criteria - Earlier Effective Date

The assignment of effective dates of awards is generally governed 
by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically 
provided otherwise, the effective date of an award based on an 
original claim for service connection "shall be fixed in 
accordance with the facts found, but shall not be earlier than 
the date of receipt of application therefore."  38 U.S.C.A. § 
5110(a).  The implementing regulation clarifies this to mean that 
the effective date of an evaluation and an award of compensation 
based on an original claim "will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400 (emphasis added).

A specific claim in the form prescribed by the Secretary of VA 
must be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a).  A 
"claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 
(1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any 
communication indicating intent to apply for a benefit under the 
laws administered by the VA may be considered an informal claim 
provided it identifies, but not necessarily with specificity, the 
benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. 
at 199.  To determine when a claim was received, the Board must 
review all communications in the claims file that may be 
construed as an application or claim.  See Quarles v. Derwinski, 
3 Vet. App. 129, 134 (1992).

The effective date of an award is generally the date of receipt 
of a claim (or informal claim where appropriate), or the date 
entitlement arose, whichever is later (emphasis added.)  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400.  The effective 
date of an award of disability compensation for direct service 
connection is the day following separation from active service or 
the date entitlement arose, if the claim was received within one 
year after separation from service; otherwise, it is the date of 
receipt of the claim or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 
3.400(b)(2)(i).

"Date of receipt" means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r) (2009).

The mere presence of medical evidence does not establish intent 
on the part of the veteran to seek service connection for a 
condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant 
had not been granted service connection, mere receipt of medical 
records could not be construed as informal claim).  Merely 
seeking treatment, does not establish a claim, to include an 
informal claim, for service connection.

Discussion - Earlier Effective Date

The Veteran separated from service in October 1971.  The claims 
file contains no correspondence at all from the Veteran prior to 
August 1992.  Date-stamped August 3, 1992, was a completed VA 
Form 21-526, Veteran's Application for Compensation or Pension.  
The form indicated the Veteran had never filed previously for a 
claim for any benefits.  The entire form, every section, was 
completed with answers, despite form instructions to only 
complete certain sections if the Veteran sought disability 
compensation.  Indeed, for sections 26, 27, 28, which were to be 
completed only if the Veteran sought disability, bear both a list 
of disabilities (continuous sinus problems, fungus problems on 
feet, and brain surgery to remove tumor) as well as an oversized 
pen-and-ink "N/A", which is usually understood to mean "not-
applicable" or "not-available."  The Board finds it cannot 
determine which entry - the list of disabilities or "N/A" - was 
intended to be the final answer.  The Veteran even attached a 
list of employers with estimated yearly income, evidence which 
would bear upon a pension claim.  

In response, the RO prepared for mailing to various private 
practices signed releases of information (VA Forms 21-4142) 
seeking medical records for the Veteran's disability claim.  As 
these letters were not dated, it is unclear whether they were 
ever mailed.  In October 1992 the RO mailed to the Veteran's home 
address, as given on the August 1992 application, a denial of his 
nonservice-connected pension claim, because he was still working.  
This letter contained his appeal rights and the file does not 
contain a returned letter, marked undeliverable by the Post 
Office.  

The claims file contains no response or appeal by the Veteran.  
The next date stamped correspondence was the Veteran's April 1, 
2004, VA Form 21-526, formal claim with attached private medical 
reports.  From this claim the Veteran was ultimately granted 
service connection for a recurrent sinusitis disability, with an 
effective date of April 1, 2004.

During his March 2010 testimony before the undersigned, the 
Veteran testified that he was living at the address given on the 
October 1992 notice letter; however he did not remember receiving 
that letter.  See Transcript.

In view of the foregoing, it is clear the earliest date for which 
service connection could be granted is the date of receipt of the 
formal claim seeking service connection, that being April 1, 
2004.  

The Board notes that in Deshotel v. Nicholson, 457 F.3d 1258 
(Fed. Cir. 2006), the Federal Circuit held that where a Veteran 
files more than one claim with the RO at the same time, and the 
RO's decision acts (favorably or unfavorably) on one of the 
claims but fails to specifically to address the other claim, the 
second claim is deemed denied, and the appeal period begins to 
run.  If such is deemed, then the Veteran's claim seeking service 
connection for sinus problems was denied by the RO in the October 
1992 decision, denying entitlement to a nonservice-connected 
pension.  See also Andrews v. Nicholson, 421 Fed. 3d 1278 (Fed. 
Cir. 2005).  Thus, had the Veteran believed that the RO 
improperly failed to address his claim of entitlement to 
disability compensation for any of the listed disabilities, his 
remedy was either to file a timely direct appeal, or to allege 
CUE in the October 1992 determination that failed to address his 
claim.  See Deshotel, 457 F. 3d at 1262.

As indicated by the Board in its discussion above, it is possible 
to construe the August 1992 Application as a claim for disability 
benefits, if the list of handwritten benefits were read as 
written over the handwritten "N/A."  However, the Veteran's 
application was denied in the October 1992 decision and the 
claims file contains no response or correspondence regarding any 
issue from the Veteran until April 1, 2004.  In sum, then, the 
earliest date for which entitlement to service connection for 
recurrent sinusitis disability could be granted is the date of 
receipt of the formal claim seeking disability benefits, and that 
is April 1, 2004.  

The Board acknowledges that the Veteran received his diagnosis of 
sinusitis and extensive treatment as early as 1972; however the 
receipt of the claim was the later date.  See 38 C.F.R. § 3.400.  
The laws and regulations which bind the Board do not provide for 
an effective date of for a grant of service connection that 
reflects the date another claim was received (August 1992), or 
the date the Veteran believes he began to suffer from a 
disability.  As noted above, for an effective date to be affixed 
to the date of discharge from service, the claim for that 
disability must have been received within one year of that 
discharge from service.  Despite the Veteran's honorable service, 
his claim for sinusitis was received April 1, 2004; therefore 
applicable regulations do not allow for an earlier effective 
date. 

The United States Court of Appeals for Veterans Claims has held 
that in a case where the law, as opposed to the facts, is 
dispositive of the claim, the claim should be denied or the 
appeal to the Board terminated because of the absence of legal 
merit or the lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  This appeal is denied.


ORDER

Service connection for residuals of right second metatarsal 
fracture, claimed as right foot condition, is granted.

Entitlement to an effective date earlier than April 1, 2004, for 
the grant of service connection for recurrent sinusitis, status 
post polyposis, with allergic rhinitis, is denied.


REMAND

Upon a complete review of the record, the Board notes that the RO 
granted service connection for recurrent sinusitis, status post 
polyposis with allergic rhinitis, with a noncompensable 
evaluation, in a September 2005 decision.  The Veteran's December 
2005 notice of disagreement appealed the evaluation.  Following a 
statement of the case, the Veteran submitted a February 2006 
substantive appeal specifically regarding the evaluation, then 
noncompensable.  The Veteran submitted more evidence and in a 
rating decision mailed in July 2006, the RO increased the 
evaluation to 50%, effective April 1, 2004, the date of claim.  
This rating decision included the note from the RO that the RO 
considered this to have been a "full grant".  However, the 
Veteran responded with a July 2006 statement that he wanted his 
appeal to continue.  

In an October 2007 statement, the Veteran requested (again) a 
higher evaluation for his recurrent sinusitis disability.  A 
handwritten note attributable to RO staff indicated that the RO 
recognized this issue as being already an issue on appeal.  In 
February 2008 the Veteran was afforded a VA nose and sinus 
examination, which was conducted without review of the claims 
file, and in April 2008, the RO issued a rating decision 
continuing the Veteran's evaluation at 50 percent.  This rating 
decision did include as evidence VA treatment records dated 2006 
to 2008.  

As the Veteran's other appeals have been processed, the Veteran 
has submitted additional evidence that refers to the condition of 
his recurrent sinusitis disability.  The record does not contain 
any other supplemental statements of the case regarding the issue 
of the evaluation of the recurrent sinusitis disability.

The VA treatment records, since the substantive appeal was filed, 
contain many references to the Veteran receiving private care for 
his recurrent sinusitis disability.  Though the record contains a 
private physician statement (May 2008) that refers to the then 
current state of the Veteran's recurrent sinusitis disability, 
there are only scattered private treatment records and the 
private physician statement also discusses other disabilities.  
These private treatment records should be obtained and included 
in the record, as well as all current VA treatment records.  The 
Veteran should be afforded another VA examination for the nose 
and sinus as well, following the receipt of the Veteran's private 
treatment records, that includes a review of the claims file.    


Accordingly, the case is REMANDED for the following action:


(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Contact the Veteran and request a 
completed VA Form 21-4142, Authorization and 
Consent to Release Information to the 
Department of Veterans Affairs, for all 
private medical care providers that treated 
his recurrent sinusitis disability, for the 
appeal period.  Document any attempts to 
obtain such records, including any negative 
replies.  Inform the Veteran of any negative 
replies and inform him that he may obtain 
these records and submit them for 
consideration.  

2.  Obtain complete VA treatment records from 
the VA medical facility at Cedar Park, as 
well as any other VA facility identified in 
the record or by the Veteran, from September 
2006 to present.

4.  Then, afford the Veteran an appropriate 
VA examination for nose and sinuses.   

a.  In conjunction with the examination, the 
claims folder must be made available to the 
examiner for review of the case.  A notation 
to the effect that this record review took 
place must be included in the report.  All 
indicated tests and studies or any other 
diagnostic procedures deemed necessary, 
should be conducted.  The examiner should 
review the results of any testing prior to 
completing the report.

b.  The examiner should describe in detail 
all symptoms reasonably attributable to the 
service-connected recurrent sinusitis 
disability and its current severity, with 
particular attention to the impact on the 
Veteran's occupation and daily activities.  
Specifically, the examiner should render an 
opinion as to whether the recurrent sinusitis 
disability alone causes marked interference 
with employment, or the need for frequent 
periods of hospitalization.  The conclusions 
of the examiner should reflect review of the 
claims folder, and the discussion of 
pertinent evidence. 

5. Review the claims file to ensure that the 
foregoing requested development is completed, 
and arrange for any additional development 
indicated.  Then, readjudicate the claim on 
appeal.  If any of the benefits sought remain 
denied, issue an appropriate SSOC and provide 
the Veteran and his representative the 
requisite time period to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


